DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US Pat No 10,584,007).
Regarding claim 1, Matsumura discloses a medium conveying apparatus, non-transitory computer readable medium, and method thereof comprising: 
a housing (33); 
a medium tray (21); 
a feed roller (22) to feed a medium on the medium tray; 
a first optical sensor (e.g. S4) located on an upper part of the housing and in a central part of the housing in a direction perpendicular to a medium conveying direction, and including a first light emitter for emitting first light and a first light receiver for generating a first signal based on receiving the first light; 
a second optical sensor (e.g. S1) located on an upper part of the housing and on a side of the first optical sensor in the direction perpendicular to the medium conveying direction, and including a second light emitter for emitting second light and a second light receiver for generating a second signal based on receiving the second light; and 
a processor (81) to detect a folding of the medium based on at least the first signal or the second signal, and stop feeding of the medium by the feed roller in accordance with a detection result of the folding of the medium (shown in figure 6), 
wherein the first light emitter emits the first light toward a downstream side of the medium in the medium conveying direction (e.g. after the sheet has started to be fed by the feed roller), and 

Regarding claims 6 and 18, Matsumura discloses a medium detection sensor located on a downstream side of the feed roller in the medium conveying direction, wherein, when the medium exists at a position of the medium detection sensor, the processor does not detect the folding of the medium (e.g. S210).
Regarding claims 7 and 19, Matsumura discloses the processor detects the folding of the medium by comparing a signal value of the first signal at a predetermined timing with a signal value of the first signal or a signal value of the second signal at another timing (e.g. S203-S207).

Allowable Subject Matter
Claims 2-5, 8-12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests, along with each and every feature of the independent claims, each aspect relating to the structure or function of the feeding device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Cited art discloses similar fold/bound determination devices for feeding sheets.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619